Citation Nr: 0802629	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for generalized 
anxiety disorder and, if so, whether the reopened claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.  The record also reflects that the veteran 
served in the United States Navy Reserve on periods of active 
and inactive duty for training, including from September 1973 
to May 1977 and from March 1978 to January 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  The veteran 
submitted additional evidence at the hearing and waived 
initial consideration of that evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2007).

In a signed statement received in February 2006, the veteran 
states that the decision denying service connection for 
generalized anxiety disorder in 1983 "was in error" and he 
is disputing this (the rating decision was actually dated in 
May 1982 and the Board decision in January 1984).  He 
explains that at his original hearing evidence was ignored.  
A claim that a prior decision contained clear and mistakable 
error (CUE) has been reasonably raised by the record.  As 
this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The veteran should 
be asked to specify which decision he is claiming contained 
CUE, the May 1982 RO rating decision or the January 1984 
Board decision.

Finally, the Board notes that, in a January 1984 decision, 
the Board denied the veteran's claim for service connection 
for a chronic, acquired psychiatric disorder.  The veteran 
was notified of the Board's decision.  In an unappealed 
September 2003 decision, the RO declined to find that new and 
material evidence was submitted to reopen the previously 
denied claim for service connection for a generalized anxiety 
disorder. 

The Board also points out that, in April 2005, it appears 
that the RO implicitly considered the claim for service 
connection for a generalized anxiety disorder, now claimed as 
due to service-connected disabilities, as reopened.  However, 
a new etiological theory does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); but see 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required).  Before the Board 
may reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993). Consequently, the first issue that 
must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).
 
The issue of entitlement to service connection for a 
generalized anxiety disorder, to include as due to service-
connected disabilities, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A January 1984 Board decision denied the veteran's claim 
for service connection for a chronic, acquired psychiatric 
disorder based on a finding that there was no evidence of a 
relationship between the veteran's diagnosed generalized 
anxiety disorder and his active military service.  The 
veteran was notified in writing of the Board decision, that 
was final.  

2.  A September 2003 RO decision declined to find that new 
and material evidence was submitted to reopen the previously 
denied claim for service connection for a generalized 
psychiatric disorder.  The veteran was notified of the RO's 
determination and his appellate rights and did not appeal and 
the decision was final.   

2.  The evidence received since the September 2003 rating 
decision that declined to find that new and material evidence 
was received to reopen the veteran's claim for service 
connection for a generalized anxiety disorder is not 
cumulative and redundant, was not previously on file, and 
raises a reasonable possibility of substantiating the claim, 
as there is now evidence that the veteran has a generalized 
anxiety disorder that is related to his active military 
service.


CONCLUSION OF LAW

The Board's January 1984 decision that denied service 
connection for a chronic acquired psychiatric disorder is 
final, as is the RO's September 2003 decision that declined 
to find that new and material evidence was received to reopen 
the claim for service connection for a generalized anxiety 
disorder.  Evidence received since the September 2003 RO 
decision that declined to find that new and material evidence 
was received to reopen the veteran's claim for service 
connection for a generalized anxiety disorder is new and 
material, and the claim for service connection for a skin 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in September 2003, it applies 
here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's recent holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006) (VCAA notice requirements with respect 
to reopening claims), is moot. 

II. New and Material Evidence

The veteran contends that he has a generalized anxiety 
disorder as a result of his active military service.

The Board, in a January 1984 determination, denied the 
veteran's claim for service connection for a chronic, 
acquired psychiatric disorder.  The Board found at that time 
that there was no objective medical evidence that the 
veteran's diagnosed anxiety disorder was incurred during 
military service.  The veteran was notified of the Board's 
determination that was final.  

The evidence at the time of the Board's determination that 
denied the veteran's claim for service connection for a 
chronic, acquired psychiatric disorder included the veteran's 
active service medical records (noting a clinical impression 
of anxiety in April 1972), 1975 and 1978 Reserve service 
examination reports, findings of a January 1982 VA 
examination that diagnosed a generalized anxiety disorder , 
VA medical records dated in 1982, and the veteran's testimony 
during a June 1983 Board hearing.  

In July 2003, the veteran submitted a request to reopen his 
previously denied claim.  The evidence added to the record 
since the Board's January 1984 decision includes VA and 
private medical records and statements, dated from 1978 to 
1983 and from 1991 to 2003.  Added to the record was a June 
2001 signed statement from B.P.D., M.D., to the effect that 
the veteran's anxiety was treated with medications prescribed 
from the US Naval Hospital in St. Albans, New York, until he 
was discharged.  The physician said the veteran had a long 
history of anxiety problems for which he still required 
prescribed medication and opined that the veteran's current 
anxiety problems were more likely than not related to anxiety 
first diagnosed in service in the US Navy.

In the September 2003 unappealed decision the RO declined to 
find that new and material evidence was received to reopen 
the veteran's previously denied claim.  The veteran was 
notified in writing of the RO's decision and did not appeal.

The September 2003 RO decision was final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the September 2003 RO decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision. Moreover, 
the Hodge decision stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in December 2004, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

As noted, an application to reopen the veteran's current 
claim was received by the RO in December 2004.  The 
additional evidence that has been added to the record 
includes a January 2005 VA psychiatric note showing a 
diagnosis of generalized anxiety disorder with social 
anxiety.  The psychiatrist who signed the note opined that it 
was more likely than not that the veteran developed a 
generalized anxiety disorder while in service, and that still 
required treatment.  

The evidence added to the record since the September 2003 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran's anxiety 
disorder was not related to service, evidence showing that 
his currently diagnosed generalized anxiety disorder 
developed in service, tends to relate to an unestablished 
fact necessary to substantiate the claim.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matters under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for a generalized anxiety disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for a 
generalized anxiety disorder, and will issue a final decision 
once that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been received, the claim for 
service connection for a generalized anxiety disorder is 
reopened, and the appeal is, to that extent, granted.


REMAND

The veteran asserts that he has a generalized anxiety 
disorder as a result of events during his active military 
service in the United States Navy, including as a result of 
exposure to mercury in the service, or as a result of his 
service-connected disabilities.  Service connection is 
currently in effect for a fracture of the left ring finger, 
and for removal of a keratinaceous cyst of the right occiput, 
both assigned noncompensable disability ratings.  Service 
connection was severed for status post excision of 
neurofibroma, cervical tumor, C2/3, and for radiculopathy and 
sensory changes associated with that excision, effective 
November 30, 2003.  

The veteran submitted multiple medical records showing that 
he currently has a generalized anxiety disorder.  

Service treatment records reflect that, in April 1972, while 
serving on active duty, the veteran was assessed with having 
"anxiety."  

There are also of record two opinions given by medical 
professionals stating that the veteran's current generalized 
anxiety disorder is related to his active military service.  
The first opinion was written by Dr. B.P.D., one of the 
veteran's private physicians, in June 2001.  This opinion is 
based on the veteran receiving medical treatment for anxiety 
in service until his discharge.  The second opinion was 
written by a VA psychiatrist in January 2005.  This opinion 
is based on an April 1972 in-service diagnosis of "Anxiety 
Disorder."  

A review of the veteran's service medical records does not 
show that the veteran was prescribed any medication for the 
treatment of anxiety.  His August 1973 release from active 
duty examination shows a normal psychiatric evaluation and no 
defects are listed relating to generalized anxiety disorder.  
A report of medical history completed by the veteran in 
connection with his service in the Reserve dated in August 
1975 - over two years after his release from active duty - 
shows that at that time he reported currently having or 
having had nervous trouble of any sort, and depression or 
excessive worry.  There were no comments written regarding 
this in the physician's summary.  On a similar report of 
medical history completed by the veteran in March 1978 he 
denied nervous trouble of any sort, and depression or 
excessive worry.  A March 1978 reenlistment examination (for 
the Reserve) again shows a normal psychiatric evaluation and 
no defects relating to generalized anxiety disorder.  

A January 1982 VA psychiatric examination diagnosed the 
veteran with generalized anxiety disorder.  The examiner 
noted that the veteran claimed to have been treated for a 
nervous condition in service, but did not seek treatment for 
many years after service.  

Neither the 2001 or 2005 opinion, stating that veteran's 
generalized anxiety disorder is related to service, 
adequately explains the fact that there is no evidence of a 
generalized anxiety disorder until after service, with the 
exception of a single impression of "anxiety" (in April 
1972).  Rather, the opinions seem to take as fact that the 
veteran was continually treated for anxiety during and after 
service.

The Board is of the opinion that an examination is warranted 
in order to determine the etiology of the veteran's 
generalized anxiety disorder.  Accordingly, the veteran 
should be scheduled for a VA examination by a psychiatrist 
for this purpose.  The examiner should also be asked to 
comment on the veteran's claim that his generalized anxiety 
disorder is caused by his service-connected disabilities. 

After the statement of the case was issued in January 2006, 
the veteran stated that his generalized anxiety disorder may 
be the result of exposure to mercury while in service.  He 
states that he was exposed to mercury while serving as a 
dental technician.  He submitted articles and a statement 
from a sailor he served with to support his claim.  The VA 
examiner should be asked to comment on any connection between 
the veteran's generalized anxiety disorder and exposure to 
mercury as well.  

Turning to another matter, the Board is of the opinion that 
further development should be undertaken in the form of 
records requests.  In a February 2006 statement, the veteran 
reports that he was in the Navy Reserve until 1986.  The 
veteran's service records only show service until 1979, at 
which time he was transferred to the Standby Reserve.  An 
appropriate request should be made to verify any additional 
service and obtain any additional service records not already 
associated with the claims file.  

The veteran also asserts that in the 1970's he was treated 
for anxiety disorder at the VA Outpatient Clinic in Mayaguez, 
Puerto Rico.  VA has requested all medical reports for the 
veteran from 1974 to 2003 from the VA Medial Center (VAMC) in 
Puerto Rico.  A June 2003 response letter from that facility 
states that no records were found.  The veteran subsequently 
submitted a VA patient data card bearing his name and a 
Puerto Rican address.  The Board believes that another 
attempt should be made to obtain these records identified by 
the veteran. 

Finally, the veteran should be sent a letter advising him of 
the evidence of record, and asking him to supply VA with 
information and authorization to obtain any relevant evidence 
not already of record.  The Board notes that in a February 
2006 letter the veteran stated that he was treated by a Dr. 
Edwin J. Morris from 1973 to 1975, and by a Dr. Garrand, 
family physicians.  He said Dr. Morris was currently located 
on Victory Blvd., in Staten Island, New York.  These records 
do not appear to be in the claims file.  These records could 
be relevant to this claim; however, they cannot be obtained 
without the veteran's assistance and authorization. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a letter 
advising him of the evidence of record.  
This letter should also ask him to 
provide the necessary authorization and 
consent for release of information for 
any additional evidence he would like 
VA to attempt to obtain.  Any 
outstanding, relevant medical records 
identified by the veteran should be 
obtained to the extent possible.  All 
records/responses received should be 
associated with the claims file.  

2.	The RO/AMC should request all records 
regarding the veteran's treatment from 
Dr. Edwin J. Morris, Victory Boulevard, 
Staten Island, New York, and any other 
private physician identified by the 
veteran.  If any relevant records are 
unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and his representative 
so advised in writing.

2.	All medical records regarding the 
veteran's treatment at the VA 
Outpatient Clinic in Mayaguez, Puerto 
Rico, for the period from 1974 to the 
present, should be requested again.  
(The RO is referred to the veteran's 
patient data card submitted during his 
July 2007 Board hearing.)  If any 
relevant records are unavailable, a 
note to that effect should be placed in 
the claims file, and the veteran and 
his representative so advised in 
writing.

3.	The RO/AMC should contact the National 
Personnel Records Center (NPRC), the 
Commanding Officer of the Naval Reserve 
Center, Fort Wadsworth, Staten Island, 
New York 10305, the Department of the 
Navy, and any other appropriate federal 
and state agency and request 
verification of all periods of the 
veteran's active and inactive duty for 
training in the Naval Reserve, to 
particularly include the period after 
January 1979.  If the veteran has such 
documented military service, attempts 
should be made to obtain all the 
relevant medical and personnel records 
associated with such service.  If any 
of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in 
the claims file.  The veteran and his 
representative are to be notified in 
writing.

4.	Then, the veteran should be scheduled 
for a VA psychiatric examination by a 
psychiatrist who has not previously 
evaluated him to determine the etiology 
of any psychiatric disorder, including 
a generalized anxiety disorder, found 
to be present.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner is requested to comment 
specifically on the following: 

a.	If a generalized anxiety disorder 
is diagnosed, the examiner is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i. e., a likelihood 
of 50 percent or more) that any 
currently diagnosed generalized 
anxiety disorder is a result of 
service (including the finding 
noted in the April 1972 service 
medical record noting an 
impression of "anxiety") or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

b.	If the veteran is found to have a 
generalized anxiety disorder, or 
another diagnosed psychiatric 
disorder, the examiner is 
requested to render an opinion as 
to the relative likelihood that 
the generalized anxiety disorder 
is proximately due to or caused by 
the veteran's service- connected 
left ring finger fracture and/or 
removal of a keratinaceous cyst of 
the right occiput.  The degree of 
generalized anxiety disorder that 
would not be present but for the 
service-connected left ring finger 
fracture and/or removal of a 
keratinaceous cyst of the right 
occiput should be identified.

c.	The examiner is further requested 
to render an opinion as to whether 
it is at least as likely as not 
(i.e., a likelihood of 50 percent 
or more) that any currently 
diagnosed generalized anxiety 
disorder is attributable to the 
veteran's claimed in-service 
exposure to mercury while working 
as a dental technician in active 
military service or whether such a 
causation or relationship is 
unlikely (i.e., less than a 50-50 
probability).   

d.	A complete rationale should be 
provided for all opinions 
rendered.  In rendering an 
opinion, the examiner is 
particularly requested to address 
the opinion of Dr. B.P.D. in June 
2001 (to the effect that the 
veteran's anxiety was treated with 
prescribed medications, and his 
current anxiety problems were more 
likely than not related to that 
first diagnosed in active 
service); and the VA physician in 
January 2005 (to the effect that 
in April 1972 the veteran was 
diagnosed with an anxiety disorder 
and it was more likely than not 
that he developed a generalized 
anxiety disorder in service that 
still required treatment).  The 
veteran's claims file must be made 
available to the examiners prior 
to the examination and the 
examination report should indicate 
if the examiners reviewed the 
veteran's medical records.

NOTE: The term "at least as 
likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

5.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for a generalized 
anxiety disorder, including as due to 
his service-connected disabilities 
and/or exposure to mercury. If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
January 2006 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


